Citation Nr: 0927136	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1990 to July 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for PTSD, rated 50 percent, 
effective January 11, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran was afforded a VA examination in May 2007.  In 
his May 2008 notice of disagreement, he indicated that his 
ability to concentrate and accomplish routine household tasks 
was "diminishing daily" and that his nightmares had 
"worsened."  In the October 2008 VA Form 9, substantive 
appeal, it was noted that the Veteran had trouble leaving his 
house.  In light of these allegations of worsening symptoms 
of PTSD and that there had been an interval of more than two 
years since the Veteran was last examined, another VA 
examination is necessary.

Also, in a statement received in April 2009, the Veteran 
requested that the RO obtain updated treatment records from 
the Dallas VA Medical Center, from "the last date [VA] has 
on file until today [March 24, 2009]."  Complete VA 
treatment records were last associated with the claims file 
in January 2009.  As VA treatment records are likely to 
contain pertinent information and are constructively of 
record, they must be secured.  It is also noteworthy that 
where the appeal is from the initial rating assigned with the 
award of service connection for a disability, the entire 
history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain complete records 
of all VA treatment the Veteran has 
received for PTSD at the Dallas VA 
Hospital since January 2009.

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the severity of his  PTSD.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination, and the examination.  The 
examiner should be provided a copy of the 
General Rating Formula for Mental 
Disorders (following 38 C.F.R. § 4.130, 
Code 9440), and should acknowledge the 
presence or absence of each criterion for 
ratings in excess of 50 percent listed 
therein.  The examiner should comment on 
the impact the PTSD has on the Veteran's 
ability to work.  The examiner should 
explain the rationale for all opinions 
given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

